32 F.3d 1489
65 Fair Empl.Prac.Cas. (BNA) 1440,2 Wage & Hour Cas.2d (BNA) 544
Becky WALLACE, Plaintiff,Annette Neal, Plaintiff-Appellee,v.DUNN CONSTRUCTION COMPANY, INC., Defendant-Appellant.
No. 91-7406.
United States Court of Appeals,Eleventh Circuit.
Sept. 6, 1994.

Peyton Lacy, Thomas F. Campbell, Lange, Simpson, Robinson & Somerville, Birmingham, AL, for appellant.
Marvin L. Stewart, Jr., Najjar, Denaburg, P.C., Birmingham, AL, for appellee.
Appeal from the United States District Court for the Northern District of Alabama (No. CV 90-983-S), William M. Acker, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion August 17, 1992
11th Cir., 1992, 968 F.2d 1174)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor thereof,
IT IS ORDERED that the above cause shall be reheard by this court sitting en banc.  The previous panel opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge John C. Godbold has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)